Citation Nr: 1608913	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-25 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for detachment of retina, right, post-operative with peripheral retina degeneration, left.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active military service from May 1954 to February 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The Veteran died on January [redacted], 2016, prior to the Board's decision on his appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died while his appeal was still pending before the Board; therefore, it must be dismissed as moot due to lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board). 

This dismissal does not impact the right of any eligible person to file a request with the originating RO asking to be substituted for the appellant in order to process the claim to completion.  38 U.S.C.A. §§ 5121(a), 5121A(a) (West 2002 & Supp. 2015); 38 C.F.R. § 20.1106 (2015); Fast Letter 10-30 at 4 (Aug. 10, 2010, revised April 3, 2013). But see Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that where an appellant's death renders a disability-compensation claim moot, an accrued-benefits claimant must file a separate claim to receive benefits).


ORDER

Entitlement to an increased rating in excess of 30 percent for detachment of retina, right, post-operative, is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


